Citation Nr: 0834304	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-07 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral eye 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The veteran served on active duty from November 1951 to 
November 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDING OF FACT

The veteran's current bilateral eye disability is not 
etiologically related to service.


CONCLUSION OF LAW

A bilateral eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 4.9 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim. VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain. Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The requirements apply to all 
five elements of a service connection claim: (1) veteran 
status, (2) existence of a disability, (3) a connection 
between the veteran's service and the disability, (4) degree 
of disability, (5) and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders at 881.

The RO provided notice to the veteran in a September 2006 
letter, issued prior to the decision on appeal, regarding 
what information and evidence is needed to substantiate a 
claim for service connection, as well as what information and 
evidence must be submitted by the veteran, and the types of 
evidence that will be obtained by VA.  The September 2006 
letter also provided the veteran with notice of the 
information and evidence needed to establish a disability 
rating and an effective date for his claimed disability. This 
claim was last adjudicated in February 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private medical records, VA treatment 
records and examination reports, and statements from the 
veteran.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process, providing 
evidence and letters in support of his claim.  Thus, he has 
been provided with a meaningful opportunity to participate in 
the claims process and has done so.  Any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the veteran. See Sanders at 881.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits. See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation.  38 
C.F.R. § 3.303(c).  In the absence of superimposed disease or 
injury, service connection may not be allowed for refractive 
error of the eyes, including myopia, presbyopia and 
astigmatism, even if visual acuity decreased in service, as 
this is not a disease or injury within the meaning of 
applicable legislation relating to service connection.  38 
C.F.R. §§ 3.303(c), 4.9.

The veteran has claimed entitlement to service connection for 
a bilateral eye disability, which he contends began at the 
end of boot camp training.  The veteran's pre-induction 
examination in October 1951 shows that the veteran reported 
having eye trouble, although no clinical diagnosis was 
provided.  Service treatment records from December 1951 
indicate that the veteran had "defective vision not 
disqualifying" by Army standards, and glasses were ordered 
for the veteran.  The veteran's separation examination from 
November 1953 again notes that the veteran had defective 
vision, but that he was qualified for duty.  The service 
treatment records indicate that the glasses were given to the 
veteran in service for refractive error.  

Current treatment records reflect that the veteran suffers 
from diabetes.  The veteran is not service connected for 
diabetes.  Of note, in September 2006 the veteran was given a 
diabetic teleretinal imaging consult where he was found to 
have diabetic retinopathy in both retinas. The private 
treatment records also show that the veteran has received 
cataract surgery in both eyes, eyelid surgery, and multiple 
retinal lasers for his diabetic retinopathy.

The veteran was afforded a VA examination in December 2006.  
He presented a history to the VA examiner of receiving 
glasses while in the military because of a need to see better 
for a marksmanship certificate.  He also reported that he has 
had significant visual problems since then, but especially as 
related to his diabetes which was reportedly diagnosed in the 
1970s.  The VA examination showed that the veteran's best 
corrected visual acuity was 20/40 in the right eye and 20/50 
in the left eye.  However, the VA examiner opined that the 
veteran's current visual loss is directly related to his 
diabetes and that his refractive error is a minor issue that 
is not limiting his vision whatsoever.  The examiner notes 
that the veteran's only visual problems during service were 
refractive error. 

The evidence of record shows that while the veteran was 
prescribed corrective glasses for refractive error in 
service, such condition is not one for which service 
connection can be awarded.  38 C.F.R. §§ 3.303(c), 4.9.  The 
veteran did not sustain a superimposed injury to his eyes 
during service.  In addition, the evidence does not show that 
any of his current eye disorders manifested until decades 
after his discharge from service.  These current eye and 
vision problems are secondary to his diabetes, which is not 
service connected.  The Board finds that the medical evidence 
contemporaneous to the veteran's service, which is negative 
for any of the currently diagnosed conditions, the private 
treatment records that diagnose the veteran with diabetic 
retinopathy, and the impression of the VA examiner that the 
veteran's current vision problems are related to his diabetes 
and not his refractive error all show that the veteran's eye 
disability is nonservice-related.  For these reasons, the 
Board finds that service connection for a bilateral eye 
disability is not warranted.

In reaching the above conclusion, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for bilateral eye disability is denied. 


____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


